April     5,   1972



Hon. Jim Wallace, Chairman                  Opinion No. M-1116
Interim Committee to Study
  The System of Licensing and               Re:   Necessity for licensing
  Examining Boards                                of a voluntary non-
Capitol Station                                   profit community group
Austin, Texas 78711                               to conduct crime-
                                                  watch activities.

Dear Mr.   Wallace:

      This is in response to your inquiry concerning the appli-
cability of the Private Investigators and Private Security
Agencies Act (Article 4413 (29bb) Vernon's Civil Statutes)
to the activities of an organizatjon known as the "Greater
Houston Civic Council" (hereinafter referred to as "Council"),
as well as its subsidiary groups known as "Neighborhood
Security Patrols" (hereinafter referred to as "Patrol") o

      The pamphlet which you have furnished (a publication
purporting to be a general outline of methods for organiz-
ing and operating a neighborhood security patrol) indicates
that the Council is a voluntary non-profit association of
citizens interested in better law enforcement in the city
of Houston and that the Patrols are subsidiary voluntary
non-profit associations of citizens formed to carry out a
specific program of the Council, As set forth in the pamph-
let, members of a Patrol will go about the public areas
(streets, etc,) of their particular community to carry out
organized surveillance and to report suspicious or unusual
activities to proper authorities (i.e., police, sheriff, etc.) e

      This office will not comment upon the legality of the
various suggested activities proposed for the Patrols other
than to say that we know of no law or body of law that would
prevent such a group from doing on an organized basis just
so much as, and no more than, an individual might legally do
under similar circumstances.




                                   -5442-
Hon. Jim Wallace, page 2        (M-1116)



      It is therefore our opinion that a non-profit voluntary
association of citizens may maintain observance from public
streets of activities in their own community but limited in
the same manner and to the same extent as an individual citizen
without first obtaining a license under the Private Investi-
gators and Private Security Agencies Act.

                           SUMMARY

           A non-profit voluntary association.of
      citizens may maintain observance from public
      streets of activities in their own community
      but limited in the same manner and to the same
      extent as an individual citizen without first
      obtaining a license under the Private Investi-
      gators and Private Security Agencies Act.
                                     Your; very truly,
                                 :
Prepared by Howard M. Fender
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
w. E. Allen, Co-Chairman

Bart Boling
Jim Hackney
Jack Sparks
Bob Lattimore

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant


                                 -5443-